UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1486



BIZMARK, INCORPORATED,

                                              Plaintiff - Appellant,

          versus


AIR PRODUCTS, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (2:04-cv-00109-GMW)


Submitted:   December 11, 2006          Decided:    December 29, 2006


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joe H. Roberts, JOE H. ROBERTS, P.C., Wise, Virginia, for
Appellant. J. Scott Sexton, Monica Taylor Monday, Ryan C. Berry,
GENTRY, LOCKE, RAKES & MOORE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bizmark,   Incorporated    appeals      the    district     court’s

judgment and order accepting the recommendation of the magistrate

judge and granting summary judgment to Air Products, Incorporated.

We   have   reviewed   the   record   and   find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the magistrate

judge and adopted by the district court.           See Bizmark, Inc. v. Air

Products, Inc., 427 F. Supp. 680 (W.D. Va. 2006).            We dispense with

oral   argument   because    the   facts    and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                   - 2 -